DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s remarks and amendments dated 01/26/2021. Claims 1, 3, 4, 12, and 16 have been amended. Claims 24 and 25 are new. Claims 2, 10-11, and 22-23 have been cancelled. Claims 1, 3-9, 12-21 and 24-25 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 12-21, and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have numerous antecedent basis issues and terminology consistency issues throughout. Many examples are given below, but the claims are required to be fully reviewed and corrected by the applicant so that all claimed terms match each other and are properly referenced when later recited. 

Claims 4 and 5 are exceedingly confusing as they appear to reference elements from claim 1 but use different terms. Claim 4 lines 3-4 recites “one of the connection terminals,” but “a plurality of connection terminals” was previously claimed in claim 1, therefore, this recitation should be “one of the plurality of connection terminals.” Similarly, claim 5 line 1 recites “a number of the connection terminals is four,” however, this should be “the plurality of connection terminals comprises four connection terminals,” or similar. Claim 5 line 2 then also recites “a first one of the connection terminals is located in a center,” but, claim 4 already recited “one of the connection terminals is located in a center,” making this recitation both redundant as well as lacking proper antecedent basis. Similarly “the other ones” in claim 4 line 4 lacks antecedent basis. 
Claim 4 line 8-9 recites that one of the terminal holes is in a center of the protrusion, however, this is the opposite of what is shown. Presumably this was intended to be in the center of the recess. 
Claim 4 line 8 recites “one of the terminal holes is located in a center,” but, claim 5 line 6-7 recites “a first one of the terminal holes is located in a center,” again being redundant and lacking proper antecedent basis. 
Claim 5 also recites “a first one,” “four second ones,” and “a plurality of third ones,” without properly referencing that these are subsets of “the plurality of terminal holes,” from claim 1. 
Claims 16 and 17 have similar issues. Appropriate correction is required. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 24, and 25are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (US PGPub. No. 2015/0251104 A1) in view of MacDonald et al. (US PGPub. No. 2017/0291116 A1).
In Reference to Claims 1, 7, and 8
 	Lange teaches (Claim 1) A building block comprising: a main body comprising a plug module (module 73, fig’s 10 and 11) and a socket module (module 77, fig’s 10 and 11); wherein the plug module comprises a plug body (entire cylindrical / circular connection segment of module 73, fig’s 10 and 11), a plug protruding from one side of the plug body and defining a first chamber (protruding rim of module 73, fig’s 10 and 11, not separately labeled, defining interior space within rim), a plurality of first magnets arranged within the first chamber (items 75, fig’s 10 and 11), and an insulating protrusion formed on a bottom of the first chamber (item 15 and other inert portions of circular connector between items 75, fig’s 10 and 11; also see paragraph 
(Claim 7) wherein the main body further defines a plurality of connection holes that are configured to connect with an external component (any of items 83, 85, or 93, fig’s 10 and 11, also note it is unclear what is attempting to be claimed here since connection holes were already claimed);
(Claim 8) wherein the main body is cubic (fig’s 10 and 11), the plug module is located on a first side of the main body (module 73, fig. 10), and the socket module is located on a second side of the main body (module 77, fig. 10).
	Lange fails to teach a plastic circuit board of claim 1. 
MacDonald teaches a building block with (Claim 1) a plastic circuit board (paragraphs 0049, 0051, and 0053). 
The examiner also notes that since the contacts of Lange are disclosed to be separate and distinct contacts, the recess and protrusion must inherently be insulating. However, in the alternate view that this characteristic is not inherent, MacDonald also teaches substrates for contacts being insulating (paragraphs 0049, 0051, and 0053).

	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Lange teaches separate contacts for separate connections, and, since MacDonald teaches that any one of several materials can be used as an insulator for this purpose (paragraph 0049), merely claiming plastic, in particular, is an obvious matter of engineering design choice, and not a patentable advance.
	Further still, it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and, changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since it does not appear that either the particular shape of the recess / protrusion nor the particular location of the connection terminals and holes serve any specific or particular function and changing these shapes or locations would not change the operation of the device, these specific shapes and arrangements are merely matters of engineering design choice, and not a patentable advance.  

In Reference to Claims 3-5 and 9
The modified device of Lange teaches all of claim 1 as discussed above. 
Lange further teaches (Claim 3) wherein the first chamber and the second chamber are [circular], the first magnets are evenly arranged in the first chamber, and the second magnets are evenly arranged in the second chamber (fig’s 10 and 11);
(Claim 4) wherein the plurality of arms are evenly arranged around the base (fig’s 10 and 11), one of the connection terminals is located in a center of the protrusion (centermost protrusion, fig’s 10 and 11), and the other ones of the connection terminals are arranged around the one of the connection terminals (other / outer terminals, fig’s 10 and 11); one of the terminal holes is located in a center of the protrusion (any of the innermost holes 85, fig’s 10 and 11), and the other ones of the terminal holes are arranged around the one of the terminal holes (the outermost holes items 83, fig’s 10 and 11);
(Claim 5) wherein a number of the connection terminals is [three/seven] (fig’s 10 and 11), a first one of the connection terminals is located in a center of the protrusion (centermost protrusion, fig’s 10 and 11; also see above, this appears to be claimed already in claim 4), a second one of the connection terminals is located at an end of a first one of the arms (an item 91, fig’s 10 and 11), a third one of the connection terminals is located at a joint where a second one of the arms is connected to the base (item 17 in fig. 11 that is right of center), and a fourth one of the connection terminals is located at a joint where a third one of the arms is connected to a fourth one of the arms (item 17 in fig. 11 that is top and left of center); a first one of the terminal holes is located in a center of the insulating recess (any of the innermost holes 85, fig’s 10 and 11; again, this was already claimed in claim 4), four second ones of the terminal holes are 
(Claim 9) wherein the main body is of a [cube], the plug module is located on a first rectangular side of the main body (module 73, fig. 10), and the socket module is located on a second rectangular side of the main body (module 77, fig. 10).
Lange fails to teach the feature of the specific shapes of the chambers of claim 3 and body of claim 9 and the exact number of terminals of claim 5. 
Further, the examiner notes that it appears that, broadly interpreted, all of the locations of the terminals and holes are taught in Lange. However, in the alternate view that these recitations are intended to recite more specific locations for the terminals and holes than is shown in Lange, an alternate rejection regarding these features is also set forth below. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the block connector of Lange with the specific shaped chamber or block, specific number of terminals and holes, and specific locations of terminals and holes simply as a matter of engineering design choice, since, it has been held that changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and rearrangement of parts is not a patentable advance where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


In Reference to Claims 12-14, 19, and 20
 	Lange teaches (Claim 12) A building block comprising: a main body comprising a plug module (module 73, fig’s 10 and 11) and a socket module (module 77, fig’s 10 and 11); wherein the plug module comprises a plug body (entire cylindrical / circular connection segment of module 73, fig’s 10 and 11), a plug protruding from one side of the plug body and defining a first chamber (protruding rim of module 73, fig’s 10 and 11, not separately labeled, defining interior space within rim), a plurality of first magnets arranged on a bottom of the first chamber (items 75, fig’s 10 and 11), and an insulating protrusion formed on the bottom of the first chamber (item 
(Claim 13) wherein the plug module further comprises a first [] circuit board connected to the plug body at a side opposite the plug (paragraphs 0026 and 0079, internal / back portion of block face holding the electrical connections), and a plurality of connection terminals protruding from the top surface of the insulating protrusion and electrically connected to the first [] circuit board (items 17 and 91, fig’s 10 and 11), the plug extends in height beyond [a surface];
(Claim 14) the socket module further comprises a second [] circuit board fixedly connected to the socket body at a side opposite the second chamber (paragraphs 0026 and 0079, internal / back portion of block face holding the electrical connections), and a plurality of terminal holes formed in a bottom of the insulating recess (items 83, 85, and 93, fig’s 10 and 11); 
(Claim 19) wherein the main body further defines a plurality of connection holes that are configured to connect with an external component (any of items 83, 85, or 93, fig’s 10 and 11, also note it is unclear what is attempting to be claimed here since connection holes were already claimed);
(Claim 20) wherein the main body is cubic (fig’s 10 and 11), the plug module is located on a first side of the main body (module 73, fig. 10), and the socket module is located on a second side of the main body (module 77, fig. 10).
Lange fails to teach the features of the plastic circuit board of claims 13 and 14, the relative heights of the plurality of arms, the plug, the surface of the base, and the connection terminals of claims 12, and 13. 
MacDonald teaches a building block with (Claim 1) a plastic circuit board (paragraphs 0049, 0051, and 0053). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrically conductive building block of Lange with the feature of using plastic or other insulating material for a circuit board and other substrate elements of the device as taught by the conductive building block of MacDonald for the purpose of providing connective circuits for the blocks that are easily separated and prevented from shorts as taught by MacDonald (paragraphs 0049, 0051, and 0053), making the device more reliable, more durable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Lange teaches separate contacts for separate connections, and, since MacDonald teaches that any one of several materials can be used as an insulator for this purpose (paragraph 0049), merely claiming plastic, in particular, is an obvious matter of engineering design choice, and not a patentable advance.
	Further still, it has been held that rearrangement of parts is not a patentable advance where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and, changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since it does not appear that either the particular shape or heights of the 

In Reference to Claims 15-17 and 21
The modified device of Lange teaches all of claim 12 as discussed above. 
Lange further teaches (Claim 15) wherein the first chamber and the second chamber are [circular], the first magnets are evenly arranged in the first chamber, and the second magnets are evenly arranged in the second chamber (fig’s 10 and 11);
(Claim 16) wherein the plurality of arms are evenly arranged around the base, each of the arms is located between two adjacent ones of the first magnets (fig’s 10 and 11), one of the connection terminals is located in a center of the protrusion (centermost protrusion, fig’s 10 and 11), and the other ones of the connection terminals are arranged around the one of the connection terminals (other / outer terminals, fig’s 10 and 11); the insulating recess and the terminal holes are respectively shaped and sized according to the insulating protrusion and the connection terminals (10 and 11); 

 	(Claim 21) wherein the main body is of a [cube], the plug module is located on a first rectangular side of the main body (module 73, fig. 10), and the socket module is located on a second rectangular side of the main body (module 77, fig. 10).
Lange fails to teach the feature of the specific shapes of the chambers of claim 15 and body of claim 21 and the exact number of terminals of claim 17. 
Further, the examiner notes that it appears that, broadly interpreted, all of the locations of the terminals and holes are taught in Lange. However, in the alternate view that these recitations are intended to recite more specific locations for the terminals and holes than is shown in Lange, an alternate rejection regarding these features is also set forth below. 
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); and rearrangement of parts is not a patentable advance where the operation of the device is not modified, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Since it does not appear that the particular shape of the chamber or block, the particular number of terminals and holes, nor the particular location of the terminals and holes serve any specific or particular function, advantageously over the art, and, since changing these shapes, numbers, or locations of connection features would not change the operation of the device, these specific shapes, numbers of connectors, and arrangements are merely matters of engineering design choice, and not patentable advances. This is further evidenced by Lange which teaches several different connector and block shapes and several different numbers and arrangements of connectors, all performing the same function, are suitable for the purposes of creating locking mating connections with electrical connections (fig’s 1-20 and summary). Since there does not appear to be any specific or particular significance to the shape, number, and location of connection features claimed, since no new or unexpected result would be produced by changing the shape, number, or locations of connection features, and, since the operation of the claimed 

In Reference to Claims 24 and 25
 	Lange teaches (Claim 24) A building block set comprising a male building block and a female building block for mating with the male building block, wherein the male building block comprises a plug module (module 73, fig’s 10 and 11), and the plug module comprises a plug body (entire cylindrical / circular connection segment of module 73, fig’s 10 and 11), a plug protruding from one side of the plug body and defining a first chamber (protruding rim of module 73, fig’s 10 and 11, not separately labeled, defining interior space within rim), a plurality of first magnets arranged within the first chamber (items 75, fig’s 10 and 11), an insulating protrusion formed on a bottom of the first chamber (item 15 and other inert portions of circular connector between items 75, fig’s 10 and 11; also see paragraph 0079 lines 5-10 and paragraph 0080; contacts are separately connected independently of each other, this indicates that items 15 and 81 must inherently be insulating, otherwise these contacts would not be separately connected but would all be electrically connected together through items 15 and 81), a first [] circuit board connected to the plug body at a side opposite the plug (paragraphs 0026 and 0079, internal / back portion of block face holding the electrical connections), and a plurality of connection terminals protruding from the insulating protrusion and electrically connected to the first [] circuit board (items 17 and 91, fig’s 10 and 11); wherein the female building block comprises a socket module (module 77, fig’s 10 and 11), and the socket module comprises a socket body defining a second chamber (entire cylindrical / circular connection segment of module 77, fig’s 10 and 11), a plurality of second magnets arranged within the second chamber (items 79, fig’s 10 and 11), an 
(Claim 25) further comprising a building block, wherein the building block comprises a plug module configured the same as the plug module of the male building block and a socked 
Lange fails to teach a plastic circuit board of claim 24. 
MacDonald teaches a building block with (Claim 24) a plastic circuit board (paragraphs 0049, 0051, and 0053). 
The examiner also notes that since the contacts of Lange are disclosed to be separate and distinct contacts, the recess and protrusion must inherently be insulating. However, in the alternate view that this characteristic is not inherent, MacDonald also teaches substrates for contacts being insulating (paragraphs 0049, 0051, and 0053).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the electrically conductive building block of Lange with the feature of using plastic or other insulating material for a circuit board and other substrate elements of the device as taught by the conductive building block of MacDonald for the purpose of providing connective circuits for the blocks that are easily separated and prevented from shorts as taught by MacDonald (paragraphs 0049, 0051, and 0053), making the device more reliable, more durable, and more attractive to the users. 
	Further, the examiner notes that it has been held that selection of a known material based on its suitability for its intended purpose is an obvious matter of engineering design choice and not a patentable advance. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Lange teaches separate contacts for separate connections, and, since MacDonald teaches that any one of several materials can be used as an insulator for this purpose (paragraph 0049), merely claiming plastic, in particular, is an obvious matter of engineering design choice, and not a patentable advance.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); and, changes in shape are obvious matters of design choice absent persuasive evidence that the particular configuration is significant, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since it does not appear that either the particular shape of the recess / protrusion nor the particular location of the connection terminals and holes serve any specific or particular function and changing these shapes or locations would not change the operation of the device, these specific shapes and arrangements are merely matters of engineering design choice, and not a patentable advance.  

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. in view of MacDonald et al., and further in view of Jouet (GB Patent No. 879,397).
In Reference to Claim 6
The modified device of Lange teaches all of claim 1 as discussed above. 
Lange fails to teach the specific feature of claim 6. 
Jouet teaches (Claim 6) wherein a diameter of each of the terminal holes gradually decreases from outside to inside (page 1 column 1 lines 5-7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block connectors of Lange with the feature of tapered holes as taught by the building block connectors of Jouet for the purpose of creating a better fit between connectors as taught by Jouet (page 2 column 1 lines 5-7), making the device more reliable, easier to use, and more attractive to the users.

In Reference to Claim 18
 The modified device of Lange teaches all of claims 12-14 as discussed above. 
Lange fails to teach the specific feature of claim 18. 
Jouet teaches (Claim 18) wherein a diameter of each of the terminal holes gradually decreases from outside to inside (page 1 column 1 lines 5-7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the building block connectors of Lange with the feature of tapered holes as taught by the building block connectors of Jouet for the purpose of creating a better fit between connectors as taught by Jouet (page 2 column 1 lines 5-7), making the device more reliable, easier to use, and more attractive to the users.

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection. See rejection above for further details. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711